DORAN, J.
This is an appeal from the judgment.
Defendant was accused by information of a violation of section 11500 of the Health and Safety Code. One count charged the possession of cocaine and the other heroin. It *778was also charged that defendant had theretofore been convicted of two felonies, grand theft and attempted grand theft, and had served a term therefor in the state prison for each offense.
Defendant pleaded not guilty and denied the prior convictions. Trial by jury was waived and, “it was stipulated that the case be tried on the transcript of the preliminary and the exhibits introduced at the time of the preliminary. ’ ’ Defendant was found guilty as charged in both counts. ' ‘ The prior convictions were stricken in the interest of justice,” and the defendant sentenced to the county jail for a term of one year on each count, sentences to run consecutively.
It is contended on appeal that because of the stipulation of counsel to submit the matter on the transcript that “defendant was deprived of the right which the Court had to observe the demeanor of the witnesses on the stand. ” It is also contended that by the judgment as imposed, defendant will be confined in the county jail for a period of time, “in excess of that permitted by law. ’ ’
No authorities are cited in support of the above contentions.
The appeal is without merit; the judgment is affirmed.
White, P. J., and Drapeau, J., concurred.